DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 10/13/2019.
Claims 1-12 have been examined.

Information Disclosure Statement 
The information disclosure statement filed 10/13/2019 has been received, considered as indicated, and placed on record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. 
Applicant claims 1-12 recites the limits involving "machine-learning”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm (machine-learning model with inputs, outputs, and setup) or steps/procedure the applicant intended to use to use a specific machine-learning model. The term “machine-learning” represents a broad category of models each with the own set .

The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the modules (software) and the physical structural element which corresponds to the cited software. Claims 1-12 list modules which are described as software element(s) in the specification but do not recite what physical structural perform contain and perform the function of the cited software element(s) or how the modules are connected to the remaining physical elements of the system. To correct this deficiency, it must be clear which disclosed component is storing the software component. Further, the recited  non-transitory embodiment of the application. As such, claims 1-12 and any claims which depend therefrom are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of commercial vehicle insurance risk scoring without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “generate a driver-specific ELD log that contains a currently logged-in driver’s on-duty, off-duty, and resting activities associated with the vehicle; an accident-causality historical and statistical database; identify a plurality of insurance risk factors, to assign a numerical value for each insurance risk factor per monitored vehicle, and to determine a weighting ratio per insurance risk factor after analyzing the 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Commercial vehicle insurance risk scoring is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data from the computer server are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits of receiving, storing, and transmitting data from a vehicle on-board diagnostics (OBD) device are claimed and described at a high level of generality as to merely perform the functions typically performed by an OBD. The machine-learning claim limits and described at a high level of generality as to merely generally link 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial 
As for dependent claims 2-12, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward  commercial vehicle insurance risk scoring are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balakrishnan et al. (PGPub No. US 20200312062 A1) – teaches A method involves producing first telematics data at a first rate or resolution at a vehicle. 
Duan et al. (PGPub No. US 20190147538 A1) teaches The method involves receiving (202) the telematics data. The road network data and weather data are received (204). The historical claims data is received (208). The customer behavior profiles are generated (206) based on the telematics data, the road network data, and the weather data. A risk scoring engine is trained (210) using the historical claims data and the features of the customer behavior profiles. An assessment of a risk of loss posed by the drivers is produced (212). The risk scoring engine is a cognitive system that uses machine learning to improve an output accuracy as an amount or a quality of available training data increases.
Tran (US Patent No. US 10873837 B2) – teaches [claim 6] The method of claim 5, wherein the monitoring device comprises a vehicles engine control unit/module (ECU/ECM), a transmission control unit (TCU), a power train control unit (PCU), on-board diagnostics ( OBD), and one or more sensors 
Perl (PGPub No. US 20170372431 A1) – teaches [0002] The present invention relates to autonomous vehicle driving, in particular to automated system for automated data capturing, operational data generation, risk assessment, and risk prediction in the field of autonomous vehicle driving or Advanced Driver Assistance Systems (ADAS) systems, which technically support the driver in the driving process. More particular, the system of the present invention automotive or automotive engineered motor vehicles, as for example cars. Typically, they comprise a safe Human-Machine Interface (HMI), and increase car safety and more generally road safety. Autonomous vehicle driving systems may allow to partially automate or completely automate car driving, and autonomous vehicles may operate with little or no input from a human. However, also autonomous vehicle driving systems and vehicles with ADAS systems are exposed to risks, while driving from one point to another point. The present invention is further directed to risk assessment in the context of such autonomous vehicle driving systems and/or vehicles with ADAS system supported driving facilities, with telematics based automated risk-transfer, alert and real-time notification systems for motor vehicles and wireless technology used in the context of telematics. Especially, the invention relates to machine-learning based automotive car systems. The term telematics, in particular traffic telematics, refers to systems insurance systems based on captured and measured usage-based and/or user-based automotive data, in particular to systems enabled to trigger, signal, and mutually activate coupled first and second insurance system (risk-transfer tiers) providing a self-sufficient, automated risk protection for a variable number of risk exposed motor vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
05/21/2021